Appellant renews most of his contentions as originally presented, and points out what he insists is an erroneous statement in our opinion in that we said, in substance, that when the robbery was committed appellant was less than four hundred yards away in his automobile. In the testimony on cross-examination of Collier Brooks, — an admitted participant in said robbery, — appears the following: "John T. was not there when Horace Wells was robbed. He was up waiting on the corner of Common and Palace Streets. He was not four hundred yards away."
The John T. referred to was this appellant. On re-direct examination this witness said: "While we were robbing this *Page 613 
negro Horace Wells, John T. was waiting up there for us. We were then going to Dallas. He was going to carry me, Willie McWynn and Lemmie and himself to Dallas. Yes, sir, that had already been agreed upon between us and the defendant, all of us boys."
We cannot agree with appellant's contention. We are still of opinion that it was not error to charge on principals. If appellant was keeping watch at some reasonably near by point to aid in the effective getting away of his confederates, he would be a principal, and whether this was true or not, if supported by testimony, — would be a question for the jury.
There being no testimony offered by appellant contradictory to that above set out as given by Brooks, and the statement of appellant in his confession as follows: "It was understood and agreed between Collier and myself that we were to meet after the robbery somewhere on North Palace Street. In about thirty minuts Collier Brooks ran up to my car and just a few minutes later Lemmie and Willie ran up together," appearing to support that of Brooks, it was not error for the court to decline to give appellant's special charge, in effect, that the jury should acquit if they did not find from the testimony that appellant was present.
Nor do we think appellant's bill of exceptions No. 7 to present error calling for reversal. From same we learn that the State, on cross-examination of appellant while a witness, read to him a part of his confession and asked him if that was true. Appellant answered "Yes, sir," we drove down there, — not all of that is true." Appellant's counsel then said: "That includes several statements, and the latter might be true while the first might not be true; I think that is prejudicial." Thereupon the court remarked "He has answered it." Appellant's counsel then said: "The last part might be true while the first part might not." The court then observed: "The witness has said they were all true; overrule that objection." Appellant's counsel then said: "I would like to have a bill on when they first went to get Horace Wells on Erwin Street." The bill containing the above then further recites that appellant then and there objected to the testimony on the ground that the last statement might be true and other parts not true. After this statement, the bill proceeds to say that the court in the presence of the jury stated: "Witness has said they were all true; overrule that objection," which was excepted to as highly prejudicial to the rights of appellant.
The court approves this bill with the qualification that no *Page 614 
objection was made by appellant's counsel to the statement of the court. However, following the approving signature of the trial judge appears this: "The defendant in open court excepted to the qualifications of the above bill of exceptions," and this statement is also over the signature of the trial judge. The books are full of cases holding that if there be a qualification to a bill of exceptions and same be excepted to, and this latter fact be certified to by the court, — this court can not consider such qualification. If the appellant decline to accept the bill with the qualification appended thereto by the court, the trial judge should decline to approve appellant's bill and return it to him with his disapproval noted, in which case appellant could prepare his bystanders bill and the trial court could file his own bill.
However, in this case we think while in error in his statement that the "Witness had said they were all true," it appearing that the witness had stated that not all of the things read were true, still we have concluded after careful analysis of the bill that it fails to bring forward any error reasonably injurious to appellant. We have said in many cases that the bill of exceptions itself must meet the burden imposed by law on appellant, of showing by the recitals of the bill that he is hurt. See Note 23, Art. 667, Vernon's Ann. C. C. P. Nothing in this bill, viewing it in the most favorable light for the defense, would justify a belief on our part that the erroneous statement of the trial court conveyed anything to the jury to the injury of the accused. The jury had heard his confession read in evidence; they had heard him deny in specific terms much of it before the question contained in this bill was asked; they had also heard him affirm on his direct examination the truth of most of the things appearing in that part of his confession which appears to have been read to him as set out in this bill of exceptions.
Being unable to agree with the contentions made in appellant's motion, same will be overruled.
Overruled.